This opinion is subject to administrative correction before final disposition.




                                Before
                   TANG, LAWRENCE, and RUSSELL,
                       Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                      Daniel A. HOLGUIN
            Aviation Boatswain’s Mate (Aircraft Handling)
                   Airman Recruit (E-1), U.S. Navy
                             Appellant

                             No. 201900167

                         Decided: 31 October 2019.

 Appeal from the United States Navy-Marine Corps Trial Judiciary.
 Sentence adjudged 26 February 2019 by a special court-martial con-
 vened at Naval Base Kitsap, Bremerton, Washington, consisting of a
 military judge sitting alone. Military Judges: Captain Ann K. Minami,
 JAGC, USN (arraignment); Captain Warren A. Record, JAGC, USN
 (trial). Sentence approved by the convening authority: confinement for
 85 days and a bad-conduct discharge.

 For Appellant: Captain Scott F. Hallauer, JAGC, USN.

 For Appellee: Brian K. Keller, Esq.

                        _________________________

       This opinion does not serve as binding precedent, but
            may be cited as persuasive authority under
             NMCCA Rule of Appellate Procedure 30.2.

                        _________________________
                  United States v. Holguin, No. 201900167


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2